DETAILED ACTION
Claims 1-20 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 22, 2022.
Applicant’s election without traverse of Species A1 silicon oxycarbide and Species B1 electrical field control by voltage in the reply filed on July 22, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over FELIX et al (U.S. Patent Application Publication 2020/0272045) in view of XIE et al (U.S. Patent Application Publication 2016/0011515).
With regards to claim 1, Felix discloses a method for semiconductor processing, the method comprising: depositing a photoresist (104) on an underlayer (112) disposed on a substrate the underlay including carbon (silicon oxycarbide); and exposing the photoresist to a pattern of electromagnetic radiation (Paragraphs [0018]-[0025], [0030]-[0037] Figure 1).
Felix does not explicitly disclose after exposing the photoresist, performing an electric filed assisted bake on the photoresist.
Xie discloses a method for semiconductor processing, the method comprising depositing a photoresist on a substrate, patterning the photoresist and after exposing the photoresist, performing an electric field assisted bake on the photoresist (Paragraphs [0010]-[0012], [0051]-[0053]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Felix to include the electric field assisted bake on the photoresist as render obvious by Xie because the reference of Xie teaches that such method controls and minimizes line edge/width roughness (Paragraph [0009]).
With regards to claim 4, the modified teachings of Felix render obvious wherein performing the electric filed assisted bake includes: controlling a temperature of an environment in which the photoresist is disposed and contemporaneously with controlling the temperature, applying an electric field to the photoresist (Xie Paragraphs [0028], [0051]-[0053] discloses setting the substrate to a predetermined temperature while performing the post-exposure electric field assisted bake on the patterned photoresist).
With regards to claim 5, the modified teachings of Felix renders obvious wherein the electric field is applied between a first electrode (216) and a second electrode (238), the photoresist (substrate 240) being disposed between the first electrode (216) and the second electrode (238) during performing the electric field assisted bake (Xie Paragraphs [0032]-[0033] discloses a power source may be connected to electrode assembly 216 and to substrate support assembly 238 in order to generate the electric field).
With regards to claim 6, the modified teachings of Felix render obvious wherein the electric field is normal to a major surface of the substrate on which the photoresist is disposed (Paragraph [0033] discloses the substrate is disposed on the substrate located on the substrate support assembly 238 and below the electrode assembly 216).

Claim 2 and 9-20 is rejected under 35 U.S.C. 103 as being unpatentable over FELIX et al (U.S. Patent Application Publication 2020/0272045) in view of XIE et al (U.S. Patent Application Publication 2016/0011515), as applied to claims 1 and 4-6, in further view of VARADARAJAN et al (U.S. Patent Application Publication 2018/0096842).
With regards to claim 2, the modified teachings of Felix render obvious the limitations of claim 1 as previously discussed.
The modified teachings of Felix are silent as to wherein the underlayer has a concentration of carbon in a range from 35 atomic percent to 45 atomic percent.
Varadarajan discloses a method of depositing a graded silicon, oxygen and carbon containing films wherein the film would have an atomic concentration of carbon between about 5% and 50% (Paragraphs [0068]-[0069], [0073], [0077]) which renders obvious wherein the underlayer has a concentration of carbon in a range from 35 atomic percent to 45 atomic percent. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Felix to include carbon concentration as rendered obvious by Varadarajan because the reference of Varadarajan teaches that such layer provided a top layer with wet etch resistance, dry etch selectivity and thermal stability (Paragraph [0068]).
With regards to claims 9-10, 12 and 14, Felix discloses a method for semiconductor processing, the method comprising: depositing a photoresist (104) on an underlayer (112) disposed on a substrate the underlay including carbon (silicon oxycarbide); and exposing the photoresist to a pattern of electromagnetic radiation (Paragraphs [0018]-[0025], [0030]-[0037] Figure 1).
Felix does not explicitly disclose the underlayer being a material having an electrical resistance in a range from 9X10-6Ω*cm to 10X1014Ω*cm, 9X10-6Ω*cm to 15X10-6Ω*cm; 1 Ω*cm to 100 Ω*cm or 106Ω*cm to 1014Ω*cm and after exposing the photoresist, performing an electric field assisted bake on the photoresist.
Varadarajan discloses a method of depositing a graded silicon, oxygen and carbon containing films wherein the film would have an atomic concentration of carbon between about 5% and 50% (Paragraphs [0068]-[0069], [0073], [0077]). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.0(II) Therefore Felix as modified by Varadarajan renders obvious a silicon oxycarbide material with a carbon content between 5% and 50% which falls within Applicant’s underlayer material (See Applicants’ specification as filed [0021]-[0022]) and therefore would inherently possess Applicant’s claimed electrical resistance. The electrical resistance is a property of the material, therefore the modified teachings of Felix render obvious Applicant’s claimed underlayer and therefore renders obvious Applicant’s claimed electrical resistance. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Felix to include carbon concentration as rendered obvious by Varadarajan because the reference of Varadarajan teaches that such layer provided a top layer with wet etch resistance, dry etch selectivity and thermal stability (Paragraph [0068]).
Xie discloses a method for semiconductor processing, the method comprising depositing a photoresist on a substrate, patterning the photoresist and after exposing the photoresist, performing an electric field assisted bake on the photoresist (Paragraphs [0010]-[0012], [0051]-[0053]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Felix to include the electric field assisted bake on the photoresist as render obvious by Xie because the reference of Xie teaches that such method controls and minimizes line edge/width roughness (Paragraph [0009]).
With regards to claims 11, 13 and 15, the modified teachings of Felix render obvious wherein the underlayer (hard mask) is a carbon containing material including ZiOC, SiC and/or SiCN (Felix Paragraph [0024]) which renders obvious wherein the underlay is a metal containing material, semiconductor material and dielectric material.
With regards to claims 16 and 20, Felix discloses a method for semiconductor processing, the method comprising: depositing a photoresist (104) on an underlayer (112) disposed on a substrate the underlay including carbon (silicon oxycarbide); and exposing the photoresist to a pattern of electromagnetic radiation (Paragraphs [0018]-[0025], [0030]-[0037] Figure 1).
Felix does not explicitly disclose the underlayer having a concentration of carbon in a range from 35 atomic percent to 45 atomic percent; performing a bake comprising controlling a temperature of an environment in which the photoresist is disposed and applying an electric filed to the photoresist performing the bake being after exposing the photoresist.
 Varadarajan discloses a method of depositing a graded silicon, oxygen and carbon containing films wherein the film would have an atomic concentration of carbon between about 5% and 50% (Paragraphs [0068]-[0069], [0073], [0077]) which renders obvious wherein the underlayer has a concentration of carbon in a range from 35 atomic percent to 45 atomic percent. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Felix to include carbon concentration as rendered obvious by Varadarajan because the reference of Varadarajan teaches that such layer provided a top layer with wet etch resistance, dry etch selectivity and thermal stability (Paragraph [0068]).
Xie discloses a method for semiconductor processing, the method comprising depositing a photoresist on a substrate, patterning the photoresist and after exposing the photoresist, discloses setting the substrate to a predetermined temperature (Paragraphs [0028]) and performing an electric field assisted bake on the photoresist (Paragraphs [0010]-[0012], [0051]-[0053]) which renders obvious performing a bake on a photoresist the bake comprising controlling a temperature of an environment in which the photoresist is disposed and applying an electric filed to the photoresist and performing the bake being after exposing the photoresist.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Felix to include the electric field assisted bake on the photoresist as render obvious by Xie because the reference of Xie teaches that such method controls and minimizes line edge/width roughness (Paragraph [0009]).
With regards to claim 18, the modified teachings of Felix render obvious wherein the electric field is applied between parallel electrodes (216, 238), the photoresist (substrate 240) being disposed between the parallel electrodes (216, 238) during performing the electric field assisted bake (Xie Paragraphs [0032]-[0033] discloses a power source may be connected to electrode assembly 216 and to substrate support assembly 238 in order to generate the electric field).
With regards to claim 19, the modified teachings of Felix render obvious wherein the electric field is normal to a major surface of the substrate (Paragraph [0033] discloses the substrate is disposed on the substrate located on the substrate support assembly 238 and below the electrode assembly 216).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over FELIX et al (U.S. Patent Application Publication 2020/0272045) in view of XIE et al (U.S. Patent Application Publication 2016/0011515), as applied to claims 1 and 4-6, in further view of LEI et al (U.S. Patent Application Publication 2020/0071819).
With regards to claim 7, the modified teachings of Felix render obvious the limitations of claim 1 as previously discussed.
However, the modified teachings of are silent as to wherein, prior to depositing the photoresist, a surface of the underlayer on which the photoresist is deposited is hydrophobic. 
Lei discloses a method of making carbon doped silicon oxide film wherein the carbon content is between about 20 to 40 atomic % (Paragraphs [0021]-[0025]) and forming a hydrophobic think layer on the surface before additional treatments (Paragraph [0072]-[0073]) and then subsequently depositing a photoresist for patterning (Paragraph [0085]) rendering obvious wherein, prior to depositing the photoresist, a surface of the underlayer on which the photoresist is deposited is hydrophobic.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Felix to include a hydrophobic surface as rendered obvious by Lei because the reference of Lei teaches that such treatment provides a surface that is resistant to ashing during process (Paragraph [0073]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired patterning using the hydrophobic surface as rendered obvious by Lei. MPEP 2143D

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over FELIX et al (U.S. Patent Application Publication 2020/0272045) in view of GODET et al (U.S. Patent Application Publication 2016/0291476).
With regards to claim 1, Felix discloses a method for semiconductor processing, the method comprising: depositing a photoresist (104) on an underlayer (112) disposed on a substrate the underlay including carbon (silicon oxycarbide); and exposing the photoresist to a pattern of electromagnetic radiation (Paragraphs [0018]-[0025], [0030]-[0037] Figure 1).
Felix does not explicitly disclose after exposing the photoresist, performing an electric field assisted bake on the photoresist.
Godet discloses a method for semiconductor processing, the method comprising: depositing a photoresist (404) on a n underlayer (402) disposed on a  substrate (400), exposing the photoresist during a lithographic process and after exposing the photoresist, performing an electric filed assisted bake on the photoresist (Paragraph [0008]-[0009], [0041]-[0044]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Felix to include the electric field assisted bake on the photoresist as rendered obvious by Godet because the reference of Godet teaches that such electric field assisted bake reduces patterning defects and prevents microbridge defects (Paragraphs [0006], [0020]).
With regards to claim 8, the modified teachings of Felix renders obvious wherein after performing the electric field assisted bake, applying a developer to the photoresist and after applying the developer, using the photoresist in an etch process (Godet Paragraphs [0052]-[0053]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over FELIX et al (U.S. Patent Application Publication 2020/0272045) in view of GODET et al (U.S. Patent Application Publication 2016/0291476), as applied to claims 1 and 8, in further view of VARADARAJAN et al (U.S. Patent Application Publication 2018/0096842).
With regards to claim 2, the modified teachings of Felix render obvious the limitations of claim 1 as previously discussed.
The modified teachings of Felix are silent as to wherein the underlayer has a concentration of carbon in a range from 35 atomic percent to 45 atomic percent.
Varadarajan discloses a method of depositing a graded silicon, oxygen and carbon containing films wherein the film would have an atomic concentration of carbon between about 5% and 50% (Paragraphs [0068]-[0069], [0073], [0077]) which renders obvious wherein the underlayer has a concentration of carbon in a range from 35 atomic percent to 45 atomic percent. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Felix to include carbon concentration as rendered obvious by Varadarajan because the reference of Varadarajan teaches that such layer provided a top layer with wet etch resistance, dry etch selectivity and thermal stability (Paragraph [0068]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over FELIX et al (U.S. Patent Application Publication 2020/0272045) in view of GODET et al (U.S. Patent Application Publication 2016/0291476), as applied to claims 1 and 8, in further view of LEI et al (U.S. Patent Application Publication 2020/0071819).
With regards to claim 7, the modified teachings of Felix render obvious the limitations of claim 1 as previously discussed.
However, the modified teachings of are silent as to wherein, prior to depositing the photoresist, a surface of the underlayer on which the photoresist is deposited is hydrophobic. 
Lei discloses a method of making carbon doped silicon oxide film wherein the carbon content is between about 20 to 40 atomic % (Paragraphs [0021]-[0025]) and forming a hydrophobic think layer on the surface before additional treatments (Paragraph [0072]-[0073]) and then subsequently depositing a photoresist for patterning (Paragraph [0085]) rendering obvious wherein, prior to depositing the photoresist, a surface of the underlayer on which the photoresist is deposited is hydrophobic.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Felix to include a hydrophobic surface as rendered obvious by Lei because the reference of Lei teaches that such treatment provides a surface that is resistant to ashing during process (Paragraph [0073]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired patterning using the hydrophobic surface as rendered obvious by Lei. MPEP 2143D

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713